          IN THE UNITED STATES DISTRICT COURT FOR TH^ijD IN CLERK S OFFl^
                    NORTHERN DISTRICT OF GEORGIA us DC Atlanta
                              ATLANTA DIVISION
                                                                              JUN 18 2013
                                                                          JAMES M.HATTEN,Clefl
FARRAN CAMPBELL,                          +                                              3Lity Cle|
BOP #70371-019,                           *         HABEAS CORPUS *-'
                                          *
                                                    28U.S.C.§2255
                                          *
      Movant
                                          *
                                                    CIVIL ACTION NO.
                                          *         1:19-CV-00015-ELR-AJB
V.
                                          *

UNITED STATES OF AMERICA,                 *
                                          *
                                                    CRIMINAL ACTION NO.
                                          *         1:17-CR-00145-ELR-AJB
      Respondent.
                                          *




                                    ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge Alan J. Baverman [Doc. 23]. Judge

Baverman recommends that Movant's § 2255 Motion [Doc. 12] be denied and that a

Certificate ofAppealability be denied as well.

      After conducting a careful and complete review of a magistrate judge's

findings and recommendations, a district court judge may accept, reject, or modify a

magistrate judge's R&R. 28 U.S.C. § 636(b)(l) (C); Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). No objections to the magistrate judge's R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error. See United

States v. Slay, 714 F.2d 1093, 1095 (11th Clr. 1983). The Court finds no error.
       Accordingly the Court ADOPTS the R&R [Doc. 23] as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Movant's

§ 2255 Motion [Doc. 12]. Additionally, the Court DECLINES to issue a certificate

of appealability because after considering 28 U.S.C. § 2253(c)(2), the Court finds

that Movant has not made a substantial showing of the denial of a constitutional

right. The Court DIRECTS the Clerk to CLOSE the civil case associated with

Movanfs § 2255 Motion: Civil Action No. 1:19-CV-00015-ELR-AJB.

Additionally, Movant's motion for bond [Doc. 26] pending the resolution of his §

2255 Motion, is DENIED as moot




                           /^
      SO ORDERED, this IS'" day of June, 2019.




                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia
